       Case 2:15-cr-00004-MCE Document 53 Filed 03/26/21 Page 1 of 2


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     LEXI NEGIN, #250376
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Tel: 916-498-5700
4    Fax: 916-498-5710
     Lexi_negin@fd.org
5
6    Attorneys for Defendant
     DUANE ELLISON
7
8                               IN THE UNITED STATES DISTRICT COURT

9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                   ) Case No. 2:15-cr-00004-MCE
11                                                )
                       Plaintiff,                 ) DEFENDANT'S CONSENT TO APPEAR
12                                                ) VIA VIDEO-TELECONFERENCE
              vs.                                 )
13                                                )
      DUANE ELLISON,                              ) Date: March 25, 2021
14                                                ) Time: 10:00 a.m.
                       Defendant.                 ) Judge: Hon. Morrison C. England, Jr.
15                                                )
                                                  )
16
17           Under CARES Act § 15002(b), Duane Ellison, by and through undersigned counsel,

18   consents to proceed with his Admit/Deny hearing by video-teleconference. Counsel has advised

19   Mr. Ellison of his right to appear in person for this hearing, as well as of his ability to waive

20   personal appearance and appear via video-teleconference. Mr. Ellison waives his right to

21   personally appear at his Admit/Deny hearing on March 25, 2021, and instead consents to

22   appearance by video teleconference.

23           Pursuant to Gen. Order 616, counsel for Mr. Ellison signs this waiver on his behalf.

24
25   Dated: March 25, 2021
                                                    /s/ Duane Ellison
26                                                  DUANE ELLISON
27
28
     Ofrm
     Defendant's Consent to Appear via Video-         -1-           United States v. Ellison, 2:15-cr-00004-MCE
     Teleconference
       Case 2:15-cr-00004-MCE Document 53 Filed 03/26/21 Page 2 of 2


     I agree and consent to my Client’s appearance at his sentencing by video-teleconference.
1
2    Dated: March 25, 2021
                                                 _/s/ Lexi Negin
3                                                LEXI NEGIN
                                                 Assistant Federal Defender
4                                                Attorney for Defendant
5                                                DUANE ELLISON

6
             IT IS SO ORDERED.
7
     Dated: March 25, 2021
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Ofrm
     Defendant's Consent to Appear via Video-      -2-          United States v. Ellison, 2:15-cr-00004-MCE
     Teleconference
